Citation Nr: 9910432	
Decision Date: 04/15/99    Archive Date: 04/29/99

DOCKET NO.  97-02 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss and vertigo, secondary to service connected bilateral 
ear concussion with tinnitus.

2.  Entitlement to an increased rating for bilateral ear 
concussion with tinnitus, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from March 1942 to July 
1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 1995 rating decision in which a 
Department of Veterans Affairs (VA) Regional Office (RO) 
denied service connection for jungle rot and bilateral 
hearing loss and vertigo; denied compensable ratings for 
malaria, residuals of shrapnel wound of the left forearm and 
pes planus; and granted a 10 percent rating for bilateral ear 
concussion with tinnitus, effective from November 1993.  The 
notice of disagreement was submitted in March 1995, which 
indicated disagreement with the 0 percent rating for a 
hearing condition.  By letter in April 1995, the RO again 
notified the veteran of the 10 percent rating for bilateral 
ear concussion with tinnitus.  The statement of the case on 
the issues of entitlement to service connection for bilateral 
hearing loss and vertigo secondary to service connected 
bilateral ear concussion and entitlement to an increased 
rating for bilateral ear concussion with tinnitus was issued 
in September 1995.  A substantive appeal was received in 
September 1995.  The veteran testified at a personal hearing 
at the RO in September 1995.

By rating action in April 1996, the RO determined that new 
and material evidence had not been submitted to reopen claims 
for service connection for post gastrectomy syndrome and head 
injury with left eye damage.  The veteran was notified of 
those determinations and of his appellate rights by letter 
dated in April 1996.  The veteran has not submitted a notice 
of disagreement with those determination and those issues are 
not in proper appellate status and will not be addressed.  
38 U.S.C.A. § 7105 (West 1991).

In February 1997 the RO found the veteran to be incompetent 
to handle disbursement of funds.  He has not appealed this 
action.

The Board notes that the veteran has been awarded nonservice 
connected pension benefits and in June 1998, the RO notified 
the veteran that his award had been terminated effective in 
December 1997 due to excessive income.  He has not filed a 
notice of disagreement to this action and it is not in 
appellate status.


FINDINGS OF FACT

1.  There is no competent medical evidence of any 
relationship between the veteran's service residuals of 
bilateral ear concussion with tinnitus and bilateral hearing 
loss and vertigo.

2.  The veteran's claim for service connection for bilateral 
hearing loss and vertigo on a secondary basis is not 
plausible.

3.  The veteran's residuals of bilateral ear concussion is 
manifested by persistent tinnitus.


CONCLUSIONS OF LAW

1.  The veteran's claim for entitlement to service connection 
for bilateral hearing loss and vertigo is not well-grounded. 
38 U.S.C.A. § 5107(a) (West 1991).

2.  An evaluation in excess of 10 percent for bilateral ear 
concussion with tinnitus is not warranted.  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, Part 4, Diagnostic 
Code 6260 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background


The service medical records are negative for complaints, 
findings or diagnoses of bilateral hearing loss or vertigo 
during service.  On separation examination in July 1945, 
whispered voice hearing testing was 15/15 bilaterally.

By rating action in July 1945, service connection was granted 
for concussion of the ears based on the service medical 
records, evaluated as noncompensable from date of discharge.  
The Board notes that service connection was denied for a 
shrapnel wound of the head because it was not shown by the 
evidence of record.

Highland Hospital records dated from June 1958 to January 
1970 are negative for diagnoses of bilateral hearing loss or 
vertigo.

An August 1973 VA hospital summary shows that the veteran was 
admitted for treatment of trauma to the left shoulder 
resulting from a fall after his dog got into a fight with 
another dog.  It was noted that he had been told he had 
hypertension that was not being treated.  The assessment was 
avulsion fracture of greater tuberosity, left humerus.

On VA neurological examination in December 1973, the veteran 
complained of chest pain, headaches, dizziness, nervousness 
and tension.  It was noted that he carried a diagnosis of 
arteriosclerotic hypertensive cardiovascular disease.  The 
diagnosis was headaches, cause undetermined.

A February to March 1977 VA hospital summary shows that the 
veteran complained of loss of balance, dizziness, blurred 
vision and bifrontal headaches for the previous 5 to 6 years.  
It was indicated that a vertebral arteriogram was within 
normal limits and the final diagnosis was vertebral brain 
insufficiency not proven.  

The record includes the transcript of an October 1980 hearing 
in connection with claims to reopen a previously denied claim 
for service connection for residuals of head trauma and for 
an increased rating for residuals of concussion of the ear.  
Dr. Luis Aponte testified he had reviewed service records 
indicating that the veteran suffered head trauma in service 
and that in the previous 8 to 10 years, the veteran developed 
headaches and vertigo as a result of head trauma in service.

Private outpatient records of Drs. McCarthy and Reiker, dated 
from October 1988 to November 1991, are negative for 
diagnoses of hearing loss or vertigo.

VA outpatient records dated from May to October 1993 show a 
complaint of dizzy spells when the veteran got up suddenly.  
There is no diagnosis relating dizziness to the service 
connected ear concussion with tinnitus.  

Private medical records of Dr. Luis A. Aponte, dated from 
November 1980 to January 1987, show that in March 1986, the 
veteran reported general malaise and vertigo, no diagnosis 
was listed.

A September 1993 VA audiogram, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
45
60
LEFT
10
20
30
55
65

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 80 percent in the left ear.

On VA general medical examination in February 1994, the 
veteran reported a history of dizziness and/or syncopal 
spells, related to a cardiac pacemaker.  It was noted that he 
sustained a shrapnel wound to his forehead and a concussion 
in service.  The diagnoses included history of vertigo, 
possibly related to postural hypotension, history suggestive 
of syncopal episodes which are probably cardiovascular in 
origin, and history of hearing loss.

On VA audiological examinations in February 1994, the history 
of concussion to the ears in service was noted.  The veteran 
indicated that he experienced vertigo for the previous 4 to 5 
years.  A history of noise exposure as a combat photographer 
was also noted.  The diagnoses were bilateral sensorineural 
hearing loss.  On audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
15
30
60
LEFT
10
15
15
35
35

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 94 in the left ear.

On the authorized VA audiological evaluation in August 1995, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
30
55
LEFT
15
15
20
50
50

Speech audiometry revealed speech recognition ability of 96 
percent in both ears.  The examiner noted a long history of 
bilateral high frequency sensorineural hearing loss with 
tinnitus.  

In September 1995, the veteran testified that he was a combat 
photographer during service and was exposed to loud noises 
and explosions.  He indicated that he was injured in service 
when a shell remnant hit his head.  He testified that after 
that incident he had some hearing loss and tinnitus.  He 
indicated that within the first year after discharge, he had 
equilibrium problems which affected his walking and eating.  
He testified that no doctor has related the balance problem 
to the service connected concussion of the ears and no 
audiologist has related hearing loss to service.  The veteran 
indicated that he did not seek treatment for hearing loss 
prior to 1972.  The veteran's wife testified that she first 
noticed the veteran's hearing loss in 1973 and the veteran's 
balance problems in March 1973.

An October 1995 VA outpatient record shows that the veteran 
underwent a electronystagmogram and the assessment was 
central disequilibrium, no peripheral disturbance.

A December 1995 VA outpatient record noted a history of at 
least 30 years of balance problems after a trauma to the head 
in service.  The assessment was imbalance most likely 
multiple system disequilibrium disorder that could be related 
to heart.  


Analysis

1.  Entitlement to service connection for 
bilateral hearing loss and vertigo, 
secondary to service connected bilateral 
ear concussion with tinnitus.

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well-grounded 
claim; that is, one which is plausible.  If he has not 
presented a well-grounded claim, his appeal must fail, and 
there is no duty to assist him further in the development of 
his claim because such additional development would be 
futile.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  As will be explained below, the Board finds 
that his claim is not well-grounded.

Service connection may be granted for disability which is 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a) (1998).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter the Court), in Caluza v. Brown, 7 Vet. 
App. 498 (1995), held that in order for a claim to be well-
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
Court has also stated that a claim must be accompanied by 
supporting evidence; an allegation is not enough. Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  When a veteran contends 
that his service connected disability has caused a new 
disability, he must submit competent medical evidence of a 
causal relationship between the two disabilities to establish 
a well-grounded claim.  Jones v. Brown, 7 Vet. App. 134 
(1994).

After a full review of the record, the Board concludes that 
the veteran's claim for secondary service connection for 
bilateral hearing loss and vertigo is not well-grounded.  The 
record shows that service connection is in effect for 
bilateral ear concussion with tinnitus.  The medical evidence 
shows that the veteran has been treated for bilateral hearing 
loss and complaints of vertigo.  However, there is no 
competent medical evidence of a nexus between the service 
connected residuals of bilateral ear concussion with tinnitus 
and the current bilateral sensorineural hearing loss and 
vertigo.  In the absence of a diagnosis of either bilateral 
hearing loss or vertigo which is proximately due to or the 
result of the service connected residuals of bilateral ear 
concussion with tinnitus, the Board concludes that the 
veteran has not met the initial burden of presenting evidence 
of a well-grounded claim imposed by 38 U.S.C.A. § 5107(a).

The only evidence linking the contended bilateral hearing 
loss and vertigo to the service connected residuals of 
bilateral ear concussion to the veteran's active service are 
his own contentions and the testimony of himself and his 
wife.  However, lay evidence is inadequate to establish the 
medical nexus required by Caluza.  The Court has held that 
lay persons are competent to testify as to what they actually 
observed and what is within the realm of their personal 
knowledge.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, 
the Court has also held that lay testimony is not competent 
to prove a matter requiring medical expertise.  Grottveit v. 
Brown, 5. Vet. App. 91 (1993).  The veteran and his wife are 
not medically trained and are not competent to testify as to 
the etiology of the hearing loss and vertigo conditions.  
Consequently, the veteran has not met the initial burden 
under 38 U.S.C.A. § 5107(a) as the lay evidence submitted 
does not cross the threshold of mere allegation.  Thus, the 
claim is not well grounded as it lacks plausibility.


2.  Entitlement to an increased rating 
for bilateral ear concussion with 
tinnitus, currently evaluated as 10 
percent disabling.

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased evaluation is well-grounded if the claimant 
asserts that a condition for which service connection has 
been granted has worsened.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  A finding of a well grounded claim 
invokes VA's duty to assist the veteran in the development of 
facts pertinent to his claim. 38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1996).  The Board finds that the 
veteran's claim is well-grounded.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  38 C.F.R § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 
The Board has reviewed the veteran's claim in light of the 
history of the disability since its onset; however, where, as 
in this case, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The RO assigned a 10 percent evaluation under Diagnostic Code 
8045-6260; however, the Board finds that the proper 
diagnostic code is 6260.  The Board concludes that brain 
disease due to trauma, which is required for the application 
of Diagnostic Code 8045, has not been established.  
Therefore, Diagnostic Code 8045 does not apply.  

Under the applicable criteria, persistent tinnitus as a 
symptom of head injury, concussion, or acoustic trauma 
warrants a 10 percent evaluation.  38 C.F.R. § 4.87a, 
Diagnostic Code 6260 (1998).  A 10 percent rating is the 
maximum available rating under that code.

The Board finds that Diagnostic Code 6260 is the proper 
diagnostic code because the veteran was service connected for 
tinnitus based on ear concussion which meets the criteria of 
concussion cited in Diagnostic Code 6260.

After a full review of the record, the Board concludes that a 
rating in excess of 10 percent for bilateral ear concussion 
with tinnitus is not warranted.  The RO has assigned a 10 
percent evaluation for bilateral tinnitus under Diagnostic 
Code 6260.  This evaluation contemplates tinnitus which is 
persistent as a symptom of head injury, concussion, or 
acoustic trauma.  Diagnostic Code 6260 does not provide for a 
higher evaluation.  In reaching this decision the Board 
considered the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for bilateral hearing loss 
and vertigo is denied.

Entitlement to a rating in excess of 10 percent for bilateral 
ear concussion with tinnitus is denied.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 

